                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY

 James J. Vilt, Jr., Clerk of Court                                   Gene Snyder Courthouse
 502.625.3508                                                         601 W. Broadway
                                                                      Louisville, Kentucky, 40202


 July 30, 2021

 David W. Hemminger
 Hemminger Law Office, PSC
 331 Townepark Cir., Suite 100-C
 Louisville, KY 40243

 Jeffrey S. Moad
 Stites & Harbison, PLLC - Louisville
 400 W. Market Street, Suite 1800
 Louisville, KY 40202-3352

 Andrew J. Spangenberg
 Jones Day - Pittsburgh
 500 Grant Street, Suite 4500
 Pittsburgh, PA 15219

 Margaret Jane Brannon
 Jackson Kelly, PLLC - Lexington
 100 West Main Street, Suite 700
 Lexington, KY 40507

 Sandra D. Jansen
 Schuckit & Associates, PC
 4545 Northwestern Drive
 Zionsville, IN 46077

In Re: Henley v. Verizon Wireless Services, LLC et al (Case No. 3:18-cv-729)

 Dear Counsel:

 I have been contacted by Judge Jennings who presided over the above-mentioned case. Judge
 Jennings informed me that it has been brought to her attention that while she presided over this
 case, she owned stock in Verizon, Inc.

 By way of background, this case was assigned to Judge Jennings on November 5, 2018. Verizon
 Wireless Services, LLC never answered or appeared. On October 29, 2019, Judge Jennings
 referred this case to U.S. Magistrate Judge Lanny L. King for general pretrial. On October 30,
 2019, the plaintiff voluntarily dismissed Verizon Wireless Services, LLC from this case. Judge
Jennings did not take any action or decide any issues in relation to Verizon Wireless Services, LLC
in this case while assigned to her docket.

At the time Judge Jennings took the bench in late April 2018, she gave instructions for certain
individual stocks to be sold in order to prevent conflicts such as this one. Unbeknownst to Judge
Jennings certain of these instructions were not completed by her brokerage firm until November
2018. This was an inadvertent administrative error associated with the timing of certain entities
on her conflicts list. Judge Jennings regrets that this error occurred and has taken steps to prevent
this issue in the future.

While Judge Jennings’s ownership of stock neither affected nor impacted the case, her stock
ownership would have required recusal under the Code of Conduct for United States Judges, and
thus, Judge Jennings directed me to notify the parties of the conflict.

Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee, provides the
following guidance for addressing disqualification that is not discovered until after a judge has
participated in a case:

       [A] judge should disclose to the parties the facts bearing on disqualification as soon
       as those facts are learned, even though that may occur after entry of the decision.
       The parties may then determine what relief they may seek and a court (without the
       disqualified judge) will decide the legal consequence, if any, arising from the
       participation of the disqualified judge in the entered decision.

        Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals oral
argument, the Committee explained “[s]imilar considerations would apply when a judgment was
entered in a district court by a judge and it is later learned that the judge was disqualified.” With
Advisory Opinion 71 in mind, you are invited to respond to Judge Jennings ‘disclosure of a conflict
in this case. Should you wish to respond, please submit your response on or before August 13,
2021. Any response will be considered by the Chief Judge of this court without the participation
of Judge Jennings.

                                                              Sincerely,


                                                              James J. Vilt, Jr.
                                                              Clerk of Court
